Order filed February 22, 2018




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00081-CV
                                     ____________

          IN THE INTEREST OF K.A.M.P AND J.C.P., CHILDREN


                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2015-06374J

                                       ORDER

       This court has been notified that the trial court granted a new trial.
Accordingly, the Harris County District Clerk is ordered to file a supplemental
clerk’s record containing:

          1. the order granting the new trial; and

          2. all other documents regarding the new trial.

The supplemental record shall be filed in this court by March 5, 2018.

       If any requested item is not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the item is
not a part of the case file.

                                  PER CURIAM